Citation Nr: 0322506	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans with traumatic arthritis, right ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than November 
28, 2000, for the award of a 10 percent rating for 
osteochondritis dissecans with traumatic arthritis, right 
ankle.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975.

This case come before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), to include a May 2001 rating wherein the rating 
assigned for the veteran's service-connected right ankle 
disability was increased from noncompensable to 10 percent, 
effective as of November 28, 2000.

In a statement dated in July 2003, the veteran raised the 
issue of entitlement to a temporary total rating for 
convalescence under 38 C.F.R. § 4.30.  That issue has not 
been developed for appellate review, and is referred to the 
RO for action as appropriate.


REMAND
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the Board notes 
that the veteran's case has, on Board motion, been advanced 
on the Board's docket, this matter must nonetheless be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, medical evidence shows that the veteran 
underwent right ankle surgery in July 2003.  The report of 
another VA orthopedic examination, setting forth the nature 
and severity of his post-surgery impairment, would therefore 
be of significant probative value, and should be obtained 
prior to any further review of his claim for increased 
compensation or TDIU benefits.

The Board further notes that the veteran has alleged that the 
assignment of November 28, 2000, as the effective date for 
the award of the 10 percent rating for his right ankle 
disability constituted clear and unmistakable error (CUE).  
This matter is inextricably intertwined with the issue of 
entitlement to an effective date earlier than November 28, 
2000, for the award of that rating, and accordingly should be 
adjudicated by the RO prior to appellate consideration of the 
effective date issue.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO is to request that the 
Mountain Home, Tennessee, VA Medical 
Center furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded the veteran subsequent 
to his July 2003 right ankle surgery.

3.  Following completion of the above, 
the veteran should be accorded a VA 
examination of his right ankle, in order 
to ascertain the current degree of 
impairment caused by his service-
connected right ankle osteochondritis 
dissecans with traumatic arthritis.  The 
examiner's findings should encompass the 
nature and extent of any right ankle 
functional impairment.  All tests 
indicated, to include but not necessarily 
limited to right ankle range of motion 
studies, should be conducted at this 
time.  The examiner should also present 
findings with regard to the nature and 
degree of impairment caused by the 
veteran's surgical scar.  All findings, 
and the reasons therefor, with regard to 
both the right ankle and the right ankle 
scar, are to be set forth in a clear, 
logical, and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the examiner 
for his or her review and referral prior 
to this examination.  This examination is 
to be conducted only following completion 
of the convalescent period.  

4.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
any of the benefits sought on appeal can 
now be granted.  With regard to the 
question of entitlement to an earlier 
effective date for the award of the 
current 10 percent rating for the right 
ankle disorder, the RO should at this 
time also consider his claim that the 
decision whereby that date was assigned 
was clearly and unmistakably erroneous.  
If the RO's decision as to the veteran's 
CUE claim is unfavorable, he should be so 
advised and furnished with notice of his 
appellate rights.  If he submits a timely 
Notice of Disagreement, he should be 
furnished with a Statement of the Case, 
and with the appropriate period of time 
within which to respond thereto.  The 
claim should then be forwarded to the 
Board for appellate review, together with 
his claim of entitlement to an effective 
date earlier than November 28, 2000, for 
the award of that 10 percent rating; that 
latter issue should be the subject of a 
Supplemental Statement of the Case (SSOC) 
if an earlier effective date that 
satisfies the veteran is not awarded, 
notwithstanding the appellate status of 
his CUE claim.

With regard to the issues of entitlement 
to an increased rating for a right ankle 
disorder, and to TDIU benefits, the RO is 
to issue an SSOC should those claims not 
be resolved to the veteran's 
satisfaction, and the case should be 
returned to the Board at the appropriate 
time for further review as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
these claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




